

115 HR 3348 IH: Adding Middle East Respiratory Syndrome to the FDA Priority Review Voucher Program Act
U.S. House of Representatives
2017-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3348IN THE HOUSE OF REPRESENTATIVESJuly 20, 2017Mr. Peters (for himself, Mr. Brendan F. Boyle of Pennsylvania, Mr. Marshall, and Mr. Rothfus) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo expand the tropical disease product priority review voucher program to encourage treatments for
			 the Middle East respiratory syndrome.
	
 1.Short titleThis Act may be cited as the Adding Middle East Respiratory Syndrome to the FDA Priority Review Voucher Program Act. 2.Expanding tropical disease product priority review voucher program to encourage treatments for Middle East respiratory syndromeSection 524(a)(3) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360n(a)(3)) is amended—
 (1)by redesignating subparagraph (S) as subparagraph (T); and (2)by inserting after subparagraph (R) the following:
				
 (S)Middle East respiratory syndrome.. 